 



Exhibit 10.21
INVESTMENT MANAGEMENT AGREEMENT
Regular Account
(Third-Party Custodian)
     THIS AGREEMENT, made this 17 day of January, 2007 by and between Bear
Stearns Asset Management Inc., a New York corporation with principal offices at
383 Madison Avenue, New York, New York 10179 (the “Investment Manager”), and
Oriental Financial Group Inc., Oriental Bank & Trust, and Oriental International
Bank Inc., each a Puerto Rico corporation with principal offices at Oriental
Center, Professional Offices Park, 997 San Roberto Street, 10th Floor, San Juan
Puerto Rico 00926 (collectively, the “Client”).
WITNESSETH:
     WHEREAS, Client desires to engage the Investment Manager on or around
March 1, 2007 (the “Effective Date”) to supervise and manage certain of its
assets held in custody by Mellon Bank, N.A., as custodian (the “Custodian”), in
accordance with the terms and conditions hereinafter set forth and the
Investment Manager desires to accept such engagement in accordance with such
terms and conditions.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     1. Appointment of Investment Manager.
     (a) Client hereby appoints the Investment Manager as his attorney-in-fact
to invest and reinvest the Investment Account Assets (as defined in paragraph 3
hereof) as fully as Client itself could do in accordance with the investment
guidelines set forth in Exhibit A attached hereto, as the same may be amended in
writing from time to time by Client (the “Investment Guidelines”).
     (b) The Investment Manager hereby accepts such appointment and agrees to
supervise and direct the investment of the Investment Account Assets in
accordance with the Investment Guidelines In addition, for the Investment
Manager’s reference, Client’s Investment Policy, as the same may be amended from
time to time (the “Investment Policy”) is set forth in Exhibit B attached
hereto.
     (c) Subject to subparagraphs (a) and (b) above, the Investment Manager may,
in its full discretion and without obligation on its part to give prior notice
to the Custodian or Client, (i) buy, sell, exchange, convert, lender and
otherwise trade in any bonds or other securities, and (ii) execute securities
transactions through accounts established with such brokers or dealers as the
Investment Manager may select, other than any Affiliate (as defined in paragraph
(e) below) of the Investment Manager.
     (d) Client has directed the Custodian, and the Custodian has agreed, to act
in accordance with the instructions of the Investment Manager. The Investment
Manager shall at no time have custody of or physical control over the Investment
Account Assets and the Investment Manager shall not be liable for any act or
omission of the Custodian.

1



--------------------------------------------------------------------------------



 



     (e) For purposes of this Agreement, the term “Affiliate” of, or
“Affiliated” with, a specified person means a person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.
     2. Investment Guidelines. Client may amend the Investment Guidelines by
written notice thereof to Investment Manager; provided, however, that the
Investment Manager will not follow any such amended Investment Guidelines until
it has received written notice thereof from Client. After receiving such written
notice, the Investment Manager will implement the amended Investment Guidelines
as soon as practicable unless Client is otherwise notified.
     3. Investment Account Assets. Client shall identify to the Investment
Manager certain assets which it intends Investment Manager to manage together
with any subsequent cash and investments which Client may from time to time
place in its account with the Custodian (the “Investment Account”), plus all
investments, reinvestments and proceeds of the sale thereof, all dividends and
interest earned thereon and all appreciation thereof and additions thereto, less
any withdrawals therefrom (collectively, the “Investment Account Assets”).
Should there be any disparity between the Investment Account Assets identified
by Client and the assets initially delivered or otherwise made available to
Investment Manager by Client, Investment Manager reserves the right to postpone
investment of such assets until such time as there is conformity between such
assets and those identified by Client. Client shall not place any assets in its
account that it does not intend Investment Manager to manage according to the
Investment Guidelines. Client shall promptly notify Investment Manager of any
additional assets it contributes to the Investment Account Assets and Investment
Manager shall invest such additional assets according to the Investment
Guidelines as soon as practicable thereafter. If Client fails to notify
Investment Manager of a contribution of additional assets, such assets will not
be managed by the Investment Manager: however, if the Investment Manager
discovers additional assets in the Client’s account during a reconciliation with
the records of the Custodian, such assets will be presumed to be Investment
Account Assets and invested as soon as practicable after such discovery. Client
shall also notify Investment Manager prior to withdrawing any Investment Account
Assets, and should it fail to do so, it shall be responsible for all interest,
account overdraft fees and other charges incurred as a result.
     4. Standard of Care.
     (a) The Investment Manager shall perform its duties and obligations
hereunder with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims.
     (b) The Investment Manager shall diversify the Investment Account Assets so
as to minimize the risk of large losses, unless under the circumstances it is
clearly prudent not to do so.
     (c) The Investment Manager shall discharge its duties and obligations
hereunder with respect to the Investment Account Assets solely in the interest
of Client and in accordance with the Investment Guidelines.
     5. Representations and Warranties of Client. Client hereby represents and
warrants to the Investment Manager that (a) it is authorized to enter into this
Agreement and to appoint the Investment Manager as its Investment Manager in
accordance with the terms hereof; (b) there are no restrictions or limitations
on the investment of Investment Account Assets by the Investment

2



--------------------------------------------------------------------------------



 



Manager or any other activity contemplated by this Agreement other than as may
be communicated from time to time in writing to the Investment Manager; (c) the
Custodian will be the custodian of the Investment Account Assets on the
Effective Date of this Agreement; (d) if another entity should be substituted
for the Custodian as custodian of the Investment Account Assets, the Investment
Manager shall promptly be notified of such substitution and the substituted
entity will thereafter be deemed to be the Custodian for purposes of this
Agreement; and (c) it shall promptly notify the Custodian of the appointment of
the Investment Manager by delivering a copy of this Agreement to the Custodian.
Client agrees to indemnify the Investment Manager and hold it harmless against
any and all losses, costs, claims and liabilities which the Investment Manager
may suffer or incur arising out of a breach by Client of its representations and
warranties contained herein.
     6. Procedures. All transactions will be consummated by payment to, or
delivery by, the Custodian of all cash and/or securities to or from the
Investment Account. Instructions from the Investment Manager to the Custodian
shall be made by such methods as may be agreed upon by the Investment Manager
and the Custodian, and the Investment Manager shall instruct all brokers or
dealers executing orders on behalf of the Investment Account to forward to the
Custodian and Client copies of all brokerage confirmations promptly after the
execution of transactions.
     7. Reports; Meetings.
     (a) Client has arranged or will arrange to receive monthly reports
concerning the status of the Investment Account from the Custodian and shall
cause the Custodian to provide copies of such monthly reports to the Investment
Manager. Client shall also receive confirmations of all transactions from the
Custodian and shall rely upon such monthly reports and trade confirmations from
the Custodian for purposes of its tax reporting.
     (b) The Investment Manager, at its expense, shall provide Client with
quarterly summaries of the performance of the Investment Account Assets and
annual reports of such performance.
     (c) Client and the Investment Manager shall meet periodically, at such
times as Client may reasonably request, concerning the Investment Account.
     (d) The Investment Manager, at its expense, shall provide Client with such
other economic, statistical and investment analysis and reports as Client shall
reasonably request from time to time.
     8. Confidential Relationship. All information and recommendations furnished
by the Investment Manager to the Custodian and Client shall be regarded as
confidential by each such party. The Investment Manager shall regard as
confidential all information concerning the affairs, operations and investments
of Client, including all information provided by Client to the Investment
Manager pursuant to this Agreement.
     9. Services to Other Clients; Liability. It is understood that the
Investment Manager performs investment advisory services for various clients.
Client agrees that the Investment Manager may give advice and take action with
respect to any of its other clients which may differ from the advice given to,
or the timing or nature of action taken with respect to, the Investment Account
Assets, provided that the policy and practice of the Investment Manager is not
to favor or disfavor consistently or consciously any client or class of clients
in the allocation of investment opportunities and that, to the extent practical,
such opportunities are allocated among clients over a period of time on a fair
and equitable basis. Nothing herein contained shall be construed so as to
prevent the

3



--------------------------------------------------------------------------------



 



Investment Manager or any of its directors, officers, employees or Affiliates in
any way from purchasing or selling any securities for its or their own accounts
prior to, simultaneously with or subsequent to any recommendation or action
taken with respect to the Investment Account Assets or impose upon the
Investment Manager any obligation to purchase or sell or to recommend for
purchase or sale for the Investment Account any security which the Investment
Manager or any of its directors, officers, employees or Affiliates may purchase
or sell for its or their own accounts or for the account of any other client,
advisory or otherwise; provided always, however, that the Investment Manager
shall use its best efforts to maximize the gains for the Investment Account
Assets and that no transaction shall violate any applicable law.
     10. Allocation of Brokerage. In selecting brokers or dealers to execute
orders for the purchase or sale of securities for the Investment Account, the
Investment Manager shall use its best efforts to obtain for Client the most
favorable price and execution available from brokers or dealers; provided,
however, that it is expressly authorized to consider the fact that a broker or
dealer has furnished statistical, research or other information or services
which enhance the Investment Manager’s investment research and portfolio
management capability generally. Brokerage commissions charged to the Investment
Account will generally be discounted from prevailing rates, but may not
represent the maximum discounts obtainable at any given time.
          Investment Manager shall not be authorized to effect “agency cross
transactions” (as defined in Rule 206(3)-2 promulgated by the Securities and
Exchange Commission under the Investment Advisers Act of 1940, as amended (the
“Advisers Act”)) with its Affiliated broker-dealers whereby they act as agent
for, and receive commissions from, the Investment Account and the party on the
other side of the transaction.
          If Client is a non-natural person, in accordance with Section 1l(a) of
the Securities Exchange Act of 1934, as amended, and Rule 11a2-2(T) adopted by
the Securities and Exchange Commission (the “SEC”) thereunder, the Investment
Manager will provide to Client annually a statement showing the total amount of
brokerage commissions charged by the Investment Manager to the Investment
Account during the year as well as such other information as may be requested by
Client to determine whether to authorize the Investment Manager’s execution of
transactions for the Investment Account.
     11. Proxies. The Investment Manager will vote all proxies solicited by or
with respect to the issuers of securities in which the Investment Account Assets
may be invested from time to time. Proxies will be voted from and after the date
on which an account is established for Client with the authorized proxy agent of
the Investment Manager (the “Proxy Account”). The Proxy Account will be
established as soon as practicable following the opening of the Investment
Account by the Investment Manager. If Client has consented to the lending of
securities in the Investment Account to third parties either by the Investment
Manager or the Custodian and any such loan is outstanding upon the occurrence of
a record date for the securities on loan, the borrower of such securities will
have the right to vote proxies with respect to such securities and such proxies
will not therefore be eligible for voting on Client’s behalf by the Investment
Manager.
     12. Class Actions and Other Proceedings. The Investment Manager shall not
be required to file claims, commence, render advice with respect to, or
otherwise actively participate in any legal proceedings related to issuers of
securities in which Client has an interest.
     13. Fees. The compensation of the Investment Manager shall be calculated
and paid quarterly in arrears based on the average of the month-end market
values of the Investment Account Assets during each quarter that this Agreement
is in effect (with any partial months or quarters being

4



--------------------------------------------------------------------------------



 



prorated). Such quarterly fees shall be computed in accordance with the Fee
Schedule attached hereto as Exhibit C, which Fee Schedule will remain in effect
for a period of two (2) years from the effective date of this Agreement and may
thereafter be amended from time to time by the Investment Manager upon ninety
(90) days’ prior written notice to Client. All fees payable to the Investment
Manager pursuant to this Agreement shall be paid free and clear of all
deductions or withholding.
     14. Valuation. Securities held in the Investment Account will generally be
valued by independent pricing services. When an independent price for a
particular security is either unavailable or deemed by the Investment Manager,
in its sole discretion, to be unreliable, such security will be valued in a
manner determined in good faith by the Investment Manager to reflect its fair
market value. For purposes of calculating the fees due to the Investment Manager
pursuant to paragraph 13 above, total market values reported by the Investment
Manager shall include accrued dividends and interest.
     15. Representation and Warranty of Investment Manager. The Investment
Manager represents and warrants to Client that it is registered as an investment
adviser under the Advisers Act; that the Investment Manager is authorized and
empowered to enter into this Agreement and perform its duties and obligations
hereunder; that the execution, delivery and performance of this Agreement does
not conflict with any obligation by which the Investment Manager is bound,
whether arising by contract, operation of law or otherwise; and that neither the
Investment Manager nor any of its advisory representatives for the Investment
Account is a person subject to an SEC order issued under Section 203(e) or
203(f) of the Advisers Act. The Investment Manager shall promptly notify Client
in writing of the occurrence of any event that may materially adversely affect
any representation and warranty included in this paragraph.
     16. Indemnification and Hold Harmless. The Investment Manager shall
indemnify and hold harmless Client, its Affiliates, and/or their respective
directors, officers, employees and agents (collectively, the “Client Indemnified
Parties”), from any and all claims, charges, demands, losses, damages, expenses,
obligations and liabilities of any kind or nature whatsoever (including, without
limitation, any and all reasonable legal expenses and costs and expenses related
to investigating or defending any such claims, charges and demands)
(collectively, “Losses”) incurred by such Client Indemnified Party by reason of
(i) any acts, omissions or alleged acts or omissions arising out of or in
connection with the Investment Account, any investment made or held by or with
respect to the Investment Account or this Agreement, provided that such acts,
omissions or alleged acts or omission upon which such action or threatened
claim, charge, demand, action or proceeding are based were not made in bad faith
by such Client Indemnified Party or did not constitute willful misconduct or
gross negligence by such Client Indemnified Party, or (ii) any acts of
omissions, or alleged acts or omissions, of any agent of any Client Indemnified
Party, provided that such agent was selected, engaged or retained by the Client
Indemnified Party in accordance with the standard above.
          The Client shall indemnify and hold harmless the Investment Manager,
its Affiliates, and/or their respective directors, officers, employees and
agents (collectively, the “Investment Manager indemnified Parties”), from any
and all Losses incurred by such Investment Manager Indemnified Party by reason
of (i) any acts, omissions or alleged acts or omissions arising out of or in
connection with the Investment Account, any investment made or held by or with
respect to the Investment. Account or this Agreement, provided that such acts,
omissions or alleged acts or omissions upon which such actual or threatened
claim, charge, demand, action or proceeding are based were not made in bad faith
by such Client Indemnified Party or did not constitute willful misconduct or
gross negligence by such Investment Manager Indemnified Party,

5



--------------------------------------------------------------------------------



 



or (ii) any acts or omissions, or alleged acts or omissions, of any agent of any
Investment Manager Indemnified Party, provided that such agent was selected,
engaged or retained by the Investment Manager Indemnified Party in accordance
with the standard above.
     17. Force Majeure. The Investment Manager shall not be responsible or
liable for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its control, including without limitation, acts of God, earthquakes,
fires, floods, wars, acts of terrorism, acts of civil or military authorities,
or governmental actions.
     18. Non-Public Information. Client acknowledges and agrees that the
Investment Manager or its Affiliates may acquire confidential or material
non-public information in the course of its investment activities and that it
will not divulge such information to Client, will not take any action regarding
the Investment Account on the basis of such information, and may be precluded
from acting on the basis of such information in regard to the Investment
Account.
     19. Termination. Client may terminate this Agreement at any time by giving
written notice thereof to the Investment Manager. The Investment Manager may
terminate this Agreement upon one hundred and twenty days (120) days’ written
notice of such termination to Client. Fees payable hereunder will be prorated to
the date of termination as specified in the notice of termination.
     20. Non-Assignability. No assignment (as that term is defined in the
Advisers Act) of this Agreement shall be made by the Investment Manager without
the express written consent of Client.
     21. Acknowledgement and Consent of Use of Client’s Name. Client
acknowledges and consents to permit the Investment Manager to use Client’s name
in Investment Manager’s client brochures, marketing or advertising materials.
Client understands that the consent to use is only for the purpose of showing
other potential Clients, that Client uses the investment advisory services of
the Investment Manager. The Investment Manager will not disclose any other
information about Client or its account assets without the Client’s express
written consent.
     22. Notices. Unless otherwise specified herein, all notices, instructions
and advices with respect to securities transactions or any other matters
contemplated by this Agreement shall be deemed duly given either when delivered
in writing to the addresses set forth below or when deposited by first class
mail addressed as follows:

         
 
  (a) To Client:   Oriental Financial Group Inc.
 
      Oriental Center
 
      Professional Offices Park
 
      997 San Roberto Street
 
      10th Floor
 
      San Juan, Puerto Rico 00926
 
      Attn: President and CEO
 
       
 
      Oriental Bank & Trust
 
      Oriental Center
 
      Professional Offices Park
 
      997 San Roberto Street
 
      10th Floor

6



--------------------------------------------------------------------------------



 



         
 
      San Juan, Puerto Rico 00926
 
      Attn: President and CEO
 
       
 
      and
 
       
 
      Oriental International Bank Inc.
 
      Oriental Center
 
      Professional Offices Park
 
      997 San Roberto Street
 
      10th Floor
 
      San Juan, Puerto Rico 00926
 
      Attn: President and CEO
 
       
 
  (b) To the Custodian:   Mellon Bank, N.A.
 
      One Mellon Center
 
      500 Grant Street
 
      18th Floor
 
      Pittsburgh, PA 15258-0000
 
      Attn: Bill Johnson
 
       
 
  (c) To the Investment Manager:   Bear Stearns Asset Management Inc.
 
      383 Madison Avenue
 
      New York, New York 10179
 
      Attn: President, with a copy to
 
      Chief Operating Officer

     23. Disclosure Statement. The Investment Manager has delivered to Client
and Client hereby acknowledges receipt of the Investment Manager’s written
disclosure statement (consisting of a copy of Part II of Form ADV as currently
in effect) at least 48 hours prior to Client’s entering into this Agreement with
the Investment Manager.
     24. Entire Agreement; Amendment. This Agreement, together with the Exhibits
annexed hereto, states the entire agreement of the parties hereto; is intended
to be the complete and exclusive statement of the terms hereof; and, except as
provided in paragraphs 25 and 12 hereof, may not be modified or amended except
by a writing signed by the parties hereto.
     25. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York and any dispute or
controversy arising out of this Agreement shall be settled by arbitration in New
York, New York, in accordance with the rules and regulations of the New York
Stock Exchange, Inc.
     26. Effective Date. This Agreement shall become effective on the day and
year first above written.
[Intentionally left in blank, Signature page follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Client and the Investment Manager have executed this
Agreement on the day and year first above written.

            ORIENTAL FINANCIAL GROUP INC.
      By:   /s/ José R. Fernández       Name:   José R. Fernández        Title:
President & CEO        ORIENTAL BANK & TRUST
      By:   /s/ José R. Fernández       Name:   José R. Fernández        Title:
President & CEO        ORIENTAL INTERNATIONAL BANK INC.
      By:   /s/ José R. Fernández        Name:   José R. Fernández        Title:
President & CEO     

          BEAR STEARNS ASSET MANAGEMENT INC.
  By:   /s/ Rajan Govindan        Name:   Rajan Govindan        Title:  SMD    

8



--------------------------------------------------------------------------------



 



EXHIBIT A
INVESTMENT GUIDELINES
*Portions of this exhibit are intentionally omitted because confidential
treatment has been requested pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The omitted information, which consist of two
and a half pages, has been filed separately with the U. S. Securities and
Exchange Commission.
Eligible Counterparties

          Banks   Broker Dealers
Barclays Bank
  Lehman Brothers   Sandtandar Securities
Citibank
  Morgan Stanley   BBVA Capital Oppenheimer Capital
Banco Bilbao Vizcaya Argentaria
  Credit Suisse First Boston   Doral Securities
Economic Development Bank
  Popular Securities   Samuel Ramirez
Government Development Bank
  UBS (Paine Webber)   Gen Re Financial
Banco de Santandar
  Merrill Lynch   Cohen Bros
Canadian Imperial Bank
  Wachovia (Prudential Securities)   Cantor Fitzgerald
Bank of Nova Scotia
  Bear Stearns   HSBC
Royal Bank of Canada
  Citigroup   Washington Mutual
JP Morgan Chase
  ABN-AMRO   RBS/Greenwich Capital
Deutsche Bank
  Goldman Sachs   Countrywide
Federal Home Loan Bank of New York
  JP Morgan Securities    
ABN-AMRO
  Fannie Mae    
Banco Popular
  Freddie Mac    
Societe Generale
  FIMAT    
Bank of America
  Keef Bruyette & Woods    
Rabobank
  Sandler O’Neil    





--------------------------------------------------------------------------------



 



EXHIBIT B
INVESTMENT POLICY
*Portions of this exhibit are intentionally omitted because confidential
treatment has been requested pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The omitted information, which consists of
13 pages, has been filed separately with the U.S. Securities and Exchange
Commission.
     APPENDIX: REFERENCE INFORMATION
     A. Securities Held for Investment, Sale or Trading
     Oriental’s securities are classified as held-to-maturity, available for
sale, or trading:

  1)   HELD TO MATURITY: An investment portfolio comprised of those securities
purchased or originated to generate income by maintaining a positive spread over
the cost of related funding source(s) were Oriental has the positive intent and
ability to hold to maturity regardless of economic environment.     2)  
AVAILABLE FOR SALE: A portfolio of securities either intended for sale or for
which a claim to be held to maturity cannot be sufficiently substantiated.    
3)   TRADING: A portfolio consisting of those securities purchased in order to
maximize short-term gains. It also includes the mortgage banking activity to
comply with FAS 115. However, Oriental is not precluded from classifying as
trading a security it plans to hold for a longer period.

     B. Accounting
     GAAP (Generally Accepted Accounting Principles):
Oriental’s accounting for its investment portfolio and any possible future
trading and sale portfolios will follow General Accepted Accounting Principles
(GAAP). GAAP accounting (as promulgated under FAS #115) became effective for
fiscal years beginning after 12/15/93 and is summarized in the following table:

      Investment Types   Accounting1
 
   
Debt Securities
   
Held to Maturity
  Amortized Cost
Available for Sale
  Fair Value2
Trading
  Market3
 
   
Mortgage-Backed Securities
   
Held to Maturity
  Amortized Cost
Available for Sale
  Fair Value2
Trading
  Market3
 
   
Transfer of Securities
   
Between Trading and Held to
   

 



--------------------------------------------------------------------------------



 



      Investment Types   Accounting1  
Maturity/Available for Sale
  Market3
From Held to Maturity to
   
Available for Sale
  Fair Value2
From Available for Sale to
   
Held to Maturity
  Fair Value/Amortized Cost4

 

1.   The accounting guidance in the table does not include accounting for
investments with permanent impairment, which must always be considered under
GAAP. Additionally, this guidance does not address the accounting for securities
acquired for hedging purposes. The Treasurer or his designee will evaluate
positions that have unrealized losses to determine if these are
“Other-than-temporarily impaired”, and present such results to ALCO.   2.   Net
unrealized gains and losses (excluding permanent impairment and adjusted for
taxes) are recognized as an adjustment to capital until final deposition or
recovery. There is no interim income statement impact.   3.   Unrealized gains
and losses are recognized in the income statement.   4.   When securities are
transferred to a held to maturity account from an available for sale account,
unrealized gains/losses remain in contra equity account, which is
amortized/accreted under interest method over the transferred securities’
remaining lives.

     Regulatory:
The accounting guidelines established under SFAS #115 also effect financial
reporting to the banking regulators. The various investment portfolio
classifications and their current values must be identified in quarterly call
reports.
However, net gains (losses) in available-for-sale debt securities are not
included in regulatory capital for the purposes of computing the leverage and
risk-based ratios. Equity securities with readily determinable market values are
valued at the lower of cost or fair value for regulatory capital purposes.
     C. Investment Types
Listed below are available investment opportunities currently permitted by
banking regulations and their current risk weight under the FDIC Risk-Based
Capital Guidelines:
          FEDERAL FUNDS (OVERNIGHT)
These are very short-term (less than 7 days) sales to other banks of available
balances in excess of requirements. They are defined by regulatory authorities
as “sales of assets” and are therefore not subject to lending limitations other
than those self-imposed by the Bank within its Limitations on Interbank
Liabilities compliance statement. Current risk weight: 20%.

 



--------------------------------------------------------------------------------



 



          FEDERAL FUNDS (TERM)
These are essentially fixed-rate advances made to other banks for terms beyond
one business day. The market generally specifies maturities of one, two, three,
six and twelve months. They are treated as loans (although not evidenced by
notes) and are subject to lending limitations as well as those imposed by the
Bank’s Limitations on Interbank Liabilities statement. Current risk weight: 20%.
          BANKER’S ACCEPTANCES
Notes, which have been accepted and discounted by a bank. The primary obligor is
the accepting bank. In the event of default by the bank, recourse to the maker
of the note is available. There is an organized secondary market wherein these
obligations may be bought and sold. Legal lending limits apply. Current risk
weight 20%.
          RESELL AGREEMENTS
These are short term investments were Oriental buys a security with an agreement
to sell back. The difference between the buy and sell prices is the yield of the
investment. The type of security bought with agreement to resell sets the credit
risk of the transaction. When the transaction is shorter than a week, there
might not be delivery of the security.
          PURCHASE/PUT BACK TRANSACTIONS
From time to time the Bank can take advantage of opportunities in the markets by
purchasing securities with a put back to the broker/dealer at a guaranteed price
in the future. The put eliminates the market risk from the transaction and the
Bank is guaranteed the spread during the period it owns the security.
This transaction is very similar to a repurchase agreement since the
broker/dealer is committed to purchasing the security at a pre-arranged price.
Therefore, purchase put back transactions will be subject to the same credit
limits as resell agreements, if the following conditions are met:

  1.   The put price must be negotiated the same day the security is purchased.
    2.   The security purchased must comply with the credit policy of these
guidelines.     3.   The put must be exercised the same day the security is
purchased.     4.   The broker/dealer granting the put must be in the approved
list of broker/dealer.     5.   The amount at risk in the put contract must be
within the pre-approved limits of the counterparty.

          U.S. TREASURY SECURITIES
These are direct obligations of the U.S. Treasury and are therefore of
unquestioned credit quality. They may be purchased in maturities ranging from
1 day to 30 years and include zero coupon instruments. They have a secondary
market of great depth, breadth and

 



--------------------------------------------------------------------------------



 



resiliency, which assures ready liquidity. They may serve as collateral for
repurchase agreements (temporary sales under agreement to repurchase) without
the necessity of maintaining reserve requirements against the liability.
Repurchase agreements will be negotiated to finance the acquisition of other
assets and will be limited to the size of the portfolio and liquidity
constraints. Current risk weight: 0%.
          FEDERAL AGENCY SECURITIES
These are direct obligations issued by various agencies of the Federal
Government (e.g. GNMA, FNMA, FHLMC, and SLMA). While not all bear the explicit
guarantee of the U.S. Treasury, it is implicitly deemed unthinkable that the
U.S. Government would allow any of its agencies to default on outstanding debt.
For this reason, we will treat these securities, for all practical purposes
including reserve requirements and repurchase agreement acceptability, the same
as U.S. Treasury securities. Current risk weight: GNMA’s - 0%, others -20%.
          CERTIFICATES OF DEPOSIT (CD’s)
For investment purposes, these should be classified into two categories: CD’s >
$100,000 (i.e. Jumbo’s) and Brokered CD’s. Current risk weight: 20%.
Jumbo CD’s are obligations, which have been issued by other banks with common
maturities of 1, 3 and 6 months. A secondary market exists wherein these may be
purchased and sold, thus providing essential liquidity.
Brokered CD’s are obligations issued by other banks and thrifts in denominations
<$100,000 and, therefore, are 100% insured by the FD1C. Since it is unthinkable
that the U.S. Government would allow any of its agencies to dishonor outstanding
guarantees relied upon by the depositing public, Oriental will treat these like
Federal Agency Securities in terms of safety and soundness. Brokered CD’s are
subject to early withdrawal penalties.
          MORTGAGE-BACKED SECURITIES (MBS)
These are cash flow bonds secured by FHA/VA mortgages in the case of MBS issued
by the Governmental National Mortgage Association (GNMA) and secured by
conventional loans in MBS issued by the Federal Home Loan Mortgage Corporation
(FHLMC) and the Federal National Mortgage Corporation (FNMA). The GNMA issues
have the same credit quality as U.S. Governments and are backed by the U.S.
Treasury as to the timely repayment of principal and interest. FNMA is a Federal
Agency, FHLMC is a private corporation, but for all intents and purposes, may be
viewed as comparable to FNMA in credit quality. The FHLMC mortgage-backed
securities are called “participation certificates” (PC). Private label
securities with AAA ratings are also readily available. They represent pools
backed by non-Agency guaranteed whole loans for which various credit
enhancements have been added to obtain the AAA rating. Current risk weight:
GNMA’s — 0%; Other Agency — 20%; Private Issue -      %.

 



--------------------------------------------------------------------------------



 



          COLLATERALIZED MORTGAGE OBLIGATIONS (CMO)
These are bonds collateralized by mortgage-backed securities above. While
investments in MBS (a single class security) result in the investor receiving
his pro rata share of all principal and interest payments, a CMO (a multiple
class or tranche security) passes through cash flows depending upon the
structure of the particular CMO issue. Since all issues are different, it is
important that the characteristics of the specific instrument and class be
understood prior to purchase. CMOs can be acquired with fixed or floating rate
interest streams. Current risk weight: 20%, 50% or 100% depending on
issuer/guarantee and other characteristics.
          NON MORTGAGE ASSET-BACKED SECURITIES
These are cash flow bonds secured primarily by consumer credit such as credit
cards and automobile loans. These frequently carry third party insurance and/or
are over-collateralized to achieve AA ratings. Current risk weight: —%
          MUNICIPAL BONDS AND NOTES
These are obligations issued by states, counties and municipalities or their
agencies. Included are general obligation bonds, industrial development revenue
bonds and other revenue bonds. Current risk weight: GO’s , Revenues , IRB’s —%
          CORPORATE BONDS OR NOTES AND PREFERRED STOCK ISSUES
These are obligations evidencing debts of corporations. Current risk weight: —%
          COMMERCIAL PAPER
These are high grade unsecured short-term notes issued by major corporations.
Current risk weight:
          FEDERAL HOME LOAN BANK DEPOSITS (OVERNIGHT AND TERM)
Deposits for one day (overnight) at the Federal Home Loan Bank are
interest-bearing at a rate comparable to Federal Funds overnight rates. The
Federal Home Loan Bank also offers fixed rates on deposits of more than one day.
Current risk weight: ___%
     D. Identification of Risk
Investment decisions will be based upon a thorough analysis of each security
instrument to determine its quality, inherent risks, fit within the overall
asset/liability management objectives of Oriental, effect on Oriental’s
risk-based capital measurement and prospects

 



--------------------------------------------------------------------------------



 



for yield and/or appreciation. Lack of adequate information increases the degree
of risk. These risks include the following;
Credit (Default) Risk — The potential for failure of a debtor to make timely
payments of principal and interest as they become due.
Liquidity Risk — The risk that a financial instrument cannot be sold or closed
out quickly, at or close to its implicit economic value. As liquidity decreases
bid/offer spreads typically widen.
Interest Rate Risk — The risk that interest rates will change, causing a decline
in either the market price for the security or a decline in yield. Additionally,
certain structure product may include conditions whereby a securities interest
payments will depend on key, short-term rates. Changes in short-term rates will
therefore affect the overall yield of such investments.
Prepayment Risk — The risk that the actual prepayment of principal is different
from the expected prepayment speed assumptions, thereby affecting the actual
market price and yield of the investment.
Market Risk — The risk that the market price of the security will decline
substantially for reasons such as market pricing aberrations, and changes in
supply and demand characteristics of a particular security market(s). Market
risk is also used synonymously for Price Risk, which results from some of the
previously listed sources as well as other financial variables to which a
specific security may be linked for purposes of deriving its interest and
principal cash flows.
Operating Risk — The potential risk ofloss because of inadequate policies,
procedures, controls, error, fraud, etc.
     E. Limitations on Interbank Liabilities
Oriental recognizes the inherent credit, liquidity and operational risks
inherent in dealing with other depository institutions; particularly in the fed
funds market. Accordingly, to prevent excessive exposure to any single
correspondent we establish the following general standards for selecting
correspondents as well as internal limits for allowable exposure.
In selecting new correspondents, Oriental must gain comfort as to the adequacy
of the institution’s financial condition, and therefore, its ability to make
payments in full and in a timely manner. Accordingly, the most recently
available financial statements will be reviewed with a focus on earnings,
capital, non-performing assets and existing borrowing levels. New correspondent
relationships will not be established with Banks classified as “significantly or
critically undercapitalized” (i.e. risk-based capital under 6.0% and leverage
under 3.0%).

 



--------------------------------------------------------------------------------



 



Receipt and review of financial information will be documented no less than
annually for all correspondents. Subject to this minimum, the Bank shall
establish the level and frequency of monitoring required based on:

  (1)   the extent to which exposure approaches Oriental’s internal limits;    
(2)   the volatility of the exposure; and     (3)   the financial condition of
the correspondent.

Classification of all correspondents (to whom the Bank has credit exposure) as
to Well/ Adequately/ Under/ Significantly Under/ Critically Under Capitalized
will be made quarterly since limits are established based upon these
classifications. The Bank shall terminate its relationship with any
correspondent the financial condition of which has significantly deteriorated
below acceptable levels.
Oriental’s review of a correspondent’s financial condition will be based on one
or more of the correspondent’s most recently available financial statement,
Report of Condition, Regulatory Financial Report (“Call”), or bank rating report
for the correspondent, as the case may be. The following general internal limits
shall apply with respect to the capital level of correspondents:

                  Capitalization   Interday Limit   Intraday Limit
Classification   % Capital   % Capital
Well Capitalized
    100 %     200 %
Adequate
    100 %     200 %
Under
    25 %     100 %
Significantly Under
    10 %(l)     20 %
Critically Under
    0 %(2)     0 %

 

(1)   Requires prior approval from Board of Directors on exception basis   (2)  
May lend only on a secured basis; Prior approval required from Board of
Directors

From time to time Oriental, when deemed necessary, may establish limits, which
differ, based upon form of exposure (e.g. on- vs. off-balance sheet), nature of
products, and maturity structure (e.g. overnight vs. term fed funds).
Oriental shall structure transactions or monitor exposure to a correspondent to
ensure that Oriental’s exposure ordinarily does not exceed the internal limits
established by this policy, (including those limits established for credit
exposure) excepting, however, occasional excesses resulting from unusual market
disturbances, market movements favorable to Oriental, increases in activity,
operational problems, or other unusual circumstances.
If excesses over Oriental’s approved limits occur. Oriental shall promptly take
action to eliminate any such excess exposure.

 



--------------------------------------------------------------------------------



 



The specific limits on exposure set forth above shall be further subject to the
reasonable standards set forth in this Investment Policy.
     F. Authorized Brokers/Dealers/Banks
     BANKS
Barclays Bank
Citibank, N.A.
Banco Bilbao Vizcaya Argentaria
Economic Development Bank
Government Development Bank ($60 million)
Banco de Santander de PR
Canadian Imperial Bank
Bank of Nova Scotia
Royal Bank of Canada
JP Morgan Chase
Deutsche Bank
Federal Home Loan Bank of New York
ABM-AMRO
Banco Popular de Puerto Rico
Societe Generale
Bank of America
Rabobank
     BROKER DEALERS
Lehman Brothers
Morgan Stanley
Credit Suisse First Boston
Popular Securities
UBS (Paine Webber)
Merrill Lynch
Wachovia (Prudential Securities)
Bear Stearns
Citigroup
ABN-AMRO
Goldman Sachs

JP Morgan Securities
Fannie Mae
Freddie Mac

 



--------------------------------------------------------------------------------



 



FLMAT
Keef Bruyette & Woods
Sandler O’Neil
Santander Securities
BBVA Capital
Oppenheimer Capital
Gen Re Financial
Cantor Fitzgerald
RBS — Greenwich Capital
Washington Mutual
HSBC
Countrywide Securities
Other dealers, banks or issuers may be approved by ALCO on an on-going basis,
provided the general dispositions of this Investment Policies are in
consideration when approval by the Committee is requested.
     Definitions (See Note)
Clean CD’s are the direct deposits with the listed institutions, without
Guarantees, but not exceeding the stated amounts. Tenors over 270 days require
additional Credit Committee approval.
Reverse Repos can be made with PR Government or Agency Securities, or US
Government and Agency Securities. The total reverse repo cannot exceed the
stated amounts. All reverse repos have to be closed with a minimum of 100.5% of
collateral if Treasuries are used, and 102% if MBS are used. Tenors over
180 days require additional Credit Committee approval. All transactions in
excess of 14 days require delivery of securities to our custody account.
Forward Purchases or Sales refer to the buying and selling of securities from
others where you can have, at any point in time, unsettled bought or sold
securities. The risk exposure is from the trade date to settlement date. Once
they are bought and settled, the risk of the Bank is only from the issuer.
During the credit risk period the amount of risk is the market rate change that
can occur. If a fail occurs, the security or loan will have to be replaced, thus
the loss that could occur is limited to the change in price from trade date to
replacement date of security or loan. For purposes of this policy, the risk will
be as follows (the % is from the amount sold or bought):
10% for 15 days or less
12% for 16 to 30 days
15% for 31 to 60 days
20% for 61 to 90 days

 



--------------------------------------------------------------------------------



 



Purchases of Mortgages from Mortgage Bankers require prior approval to purchase
from ALCO.
Swaps have fluctuating collateral requirements. Contracts may require an up
front % requirement per year plus the mark to market of the swap. Additional
collateral can be required if the valuation of the collateral drops below the
required percent per annum, and/or if the swap value drops.
The swaps we normally book pay long and receive short. This could create a
negative cash flow, putting the credit risk on the counterparty. If we book a
swap where we pay short and receive long, the credit risk is reversed. We would
require a mark to market on the swap.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ANNUAL FEE SCHEDULE
*This information is intentionally omitted because confidential treatment has
been requested pursuant to Rule 24b-2 under the Securities Exchange Act of 1934,
as amended. The omitted information has been filed separately with the U.S.
Securities and Exchange Commission.

